opinf.on
                                            Ho. 04.800
                                      Res conatructim of Art. 8, see. la,
                                          Cmetltation of Texan,aa to who
                                          ie entitled.
                                                    to tile?:ty
                                                              exclnptlon
                                          there~ providedfor.
         We acknowledgereceiptof j&r requestiOr an opinionfran this
departmenton the queetlonaa to who le allowedhmeetead exemptian
                                                              on ta;r
paymentaaooordingtothe hcwstea& exemption  law.
        Your reque&etaCee the following:
            "Thequeetlonla whethera baoheloror sin&e
         peraonwhohaeneve~beenmarrLsd,wouldbeexapt
         the same am amarrledcaa.        TW...memwe.have In
         queeiion olnlme ex:ePption    fti the rermk   that   he
        naintati ahme. Bie motherlime althhtiabat
        ehe claim exmptlon in another aematr.*
          On A-t  26, 1933,the people‘~ff‘TeZbe'a&~tiid'8ebtion'l-a,
&tioti 8 of'theConetitntiQnof'Texae,~whi&'pro~ti&  thiit
                                                       threethouiaad
dollam of tA& seeeeeedtaxablevalueof all reeldenoe haneeteads;
                                                             ti now
defined by law,shallbe exemptfras tfuatlqnfor all Statepurposes.TWa
~Seotlonie self-anaotiag.
         Aa will be noted,Seotlonl-a,drt,lole8, lImItithe exemption
                                                                  to
reeldenoehmeeteadaaa now definedby law. Ileltker t2te
                                                    Constitution-nor
the statatoryLawsdifferentiate betweenortiefinerealdenoeorbueineea
hameetaade,                             held thata familymay o$in..
           but Oar oourW have universally
either. Bmt Article8, ~Seotlonla, limitsthe exmptlon to re8ideWe1..
haaeswad8.
         In the oaaepzeaented,the son,belngasingl.eman,is~p?W
faalenot a oonatituentof a family.
Mrs. WlllleO*Ieal,Pege 2 (0-1800)


         We do not my, however,f&ata ain@.emm mot       be a oomtituent
ofafamilyandolakahcmeetead. ~Thefezm"famlly*haanotbeendefined
by the etatuteand thereirraoeet rule for detelain~jast     whatietiant
by tbattarr. But la the came of Booo vs. Wean, 50 Tax. 483, Aesoclate
JuetloeBomer said;
               ‘We dednoe frm fhe authoritiee   the following
           generalmlm    tedetQmlnewhen     the relatlanofa
           faaIly,se    oantmplatedbg-thelaw,exlatsl
              "1. It la one of a roolalatatue,
                                             notofnera
           oontiraet.
              *2.  lagalor roral obllgatlonm     the   hea to
           mpport the other members.
              '3. Correspomdln# etateof dependmoeon the
           part of the othermembers for thie support,*
        Inapplyingthe abovegeneralEuleetieremumet, of oourae,be
                 to the aupportbytbehead of the family. Onme Y.
aotnaloontribntlon
          26 S.W.26‘ck7.
Butmeleter,
        Yourrequeetetatesthat ~iaman~s mother,wholime wlthhti,
OWM land InanotheroountyofthtiStateaudthatshe lo olaaimclrrgthat
lendaeahraestead. It la well nettledthat a famllq in no ome Ia en-
titledtomore t&anonekmerrtead,andltisnotpemltted thatdlfferent
oomtitnanteof the mamefmlly may h&e separate hQerteada. Crowder~8.
&lon IatlonalBank (Cc& of App.) 261s.~. 375.

        We are not fmdiehedwith faotati 66 Whetheror not the elenenta
        for the aasertlun
neoeeeery                of the homesteadby a singleman am presentin
thlaoaee.
        We are, therefore,
                         of the opinionthatpropertyin questionIE
notentitled~to
             ahcmesteadexaptlon from taxation.
           Trustingthst~the
                          forego- fnllyanewereyour inquiry,weare
                                                 Youravery tmly
APPRovmm53 12, 1940
/e/ Gerald0. Mann                            A!WDMEY -0FTEYAs
ATXDREY tIamaALw TBXAS
                                             By /a/,Blohard
                                                          H. Cooke
RRc:B:
     tiw                  &PPROVBD                 RiohardH. aocke
                       OPnmX cm                          Aeslatant
                       By /e/BUB
                          ohallmaa